DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
 
Response to Arguments
35 U.S.C 103
Applicant’s arguments filed with respect to the rejection(s) of claims 1-24 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Kaku (U.S Pub # 20070067157).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 7, 9, 15, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Renkes (U.S Pub # 20090094236) and in view of Frachtenberg (U.S Pub # 20030030575) and in further view of Kaku (U.S Pub # 20070067157).
With regards to claim 1, Renkes discloses a method comprising:
selecting a set of the strings from the indexing structure ([0048] searching in the main and delta indexes) having corresponding indexes whose size exceeds a threshold size value ([0060] where the delta index may be above a threshold size); 
wherein the determination is based at least in part on a comparison of a first size of the first index and a second size of the second index ([0060] Triggering of merging of either or both of the delta indexes 102, 104 may be based on one or more criteria. For example, merging may be automatically triggered if one of the delta indexes 102, 104 reaches a threshold size, which may be in the range of ten to twenty percent of memory size of the main index 106); 
merging the first index and the second index to create a merged index in the indexing structure responsive to the determination ([0062] merged into a main index); and 
processing one or more queries to the corpus of text data received from one or more client devices utilizing the indexing structure with the merged index ([0095] a single main index used by a search engine);

Frachtenberg discloses:
extracting variable length strings from a corpus of text data ([0198-0199] categorizing incoming data packets as text/strings); 
associating the extracted strings with respective indexes in an indexing structure, the indexes comprising identifiers for instances of the extracted strings in the corpus of text data ([0170] dictionary of recurring strings in the given data type);
determining whether to merge a first index in the indexing structure corresponding to a first string of the selected set of strings with at least a second index in the indexing structure corresponding to a second string of the selected set of strings that is a substring of the first string ([0215] the dictionary built by the adaptive dictionary builder 74 is passed to the dictionary optimizer 76. The dictionary optimizer 76 preferably refines the resulting string list by merging strings or substrings having common prefixes and suffixes, thereby to save space (and thus the length of the referring strings) in the resulting dictionary. For example, given strings "abcdef" and "cde", it is sufficient to keep the former and remove the latter since a pointer to the "c" in the former with a length of 3 renders the latter redundant),
and a threshold merging value associated with a length of the second string ([0184] the match is compared to a threshold encoding length, usually of three bytes or characters. [0215] in the former with a length of 3 renders the latter redundant).

	One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for efficient data compression of small data units (Frachtenberg [0010]).
	Kaku discloses:
determine whether to merge, wherein the determination is based at least in part on a comparison of a first size of the first index characterizing a first number of times that the first string occurs in the corpus of text data,  a second size of the second index characterizing a second number of times that the second string occurs in the corpus of text data, and a threshold merging value associated with a length of the second string ([0053-0054] excludes candidate N-token phrases with occurrence counts that occur in a top T percent or a bottom t percent of the ordered histogram. Thus comparing the number of times each token phrase occurs to exclude the top T % of common and uninteresting phrases as well to exclude the bottom t% phrases that are infrequent phrases. To further prune phrases to be merged, N is the maximum phrase length);
wherein the comparison is based at least in part on comparing the threshold merging value to a ratio of the first size of the first index to the second size of the second index ([0053-0054] pruning threshold based on the occurrence count of N-token phrases including a maximum phrase length that represents a threshold merging value associated with the length of token phrases).

	One of ordinary skill in the art would have been motivated to make this modification in order to locate, identify, and select phrases in a text that are of interest as defined by frequency of occurrence or by a set of predefined terms or topics (Kaku [0001]).
	Claims 15 and 18 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Renkes does not disclose however Nayak discloses:
wherein the merged index reduces storage resources required to store the indexing structure ([0214] bits reduced from compressing the dictionary).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Renkes, Frachtenberg and Kaku by the system of Nayak to optimize storage space.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce the processing load on a single resource (Nayak [0023]).
	Claims 22 and 24 correspond to claim 2 and are rejected accordingly.
	With regards to claim 5, Renkes does not disclose however Frachtenberg discloses:
wherein the threshold merging value is based at least in part on whether the second string is a suffix or a prefix of the first string ([0215] merging strings or substrings having common prefixes and suffixes).

	One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for efficient data compression of small data units (Frachtenbearg [0010]).
	Claim 23 corresponds to claim 5 and is rejected accordingly.
	With regards to claim 7, Renkes does not disclose however Kaku discloses:
wherein the extracted variable length strings comprise N- grams ([0053] N-token phrases).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Renkes and Frachtenberg by the system of Kaku to determine a merge based on the number of occurrence of each string.
	One of ordinary skill in the art would have been motivated to make this modification in order to locate, identify, and select phrases in a text that are of interest as defined by frequency of occurrence or by a set of predefined terms or topics (Kaku [0001]).
With regards to claim 9, Renkes does not disclose however Kaku discloses:
generating respective data structures for each of two or more values of N and placing selected N-grams into the data structures corresponding to the lengths of the selected N-grams ([0047] The N-token phrase counter 215 forms candidate N-token phrases (step 315). The N-token phrase counter 215 examines each sequence of 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Renkes and Frachtenberg by the system of Kaku to determine a merge based on the number of occurrence of each string.
	One of ordinary skill in the art would have been motivated to make this modification in order to locate, identify, and select phrases in a text that are of interest as defined by frequency of occurrence or by a set of predefined terms or topics (Kaku [0001]).
With regards to claim 21, Renkes does not disclose however Frachtenberg discloses:
wherein the threshold merging value associated with the length of the second string is determined based at least in part on a computational time ([0231] compression of dictionary to reduce CPU time needed) associated with filtering results for a given one of the one or more queries specifying the first string, wherein filtering the results for the given comprises removing one or more results returned from the merged index that match the second string but not the first string ([0215] merging a string and a substring by keeping the former and removing the latter since a pointer to the “c” in the former with a length of 3 renders the latter redundant. [0237] The algorithm of table 8 moves character-wise through the input buffer until it has a minimal number of characters, in this case 3. The three characters are looked up in the hash table. If they are found then the reference thereto in the dictionary is retained and a fourth character is added from 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Renkes by the compression system of Frachtenberg to optimize value lookups.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for efficient data compression of small data units (Frachtenberg [0010]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Renkes (U.S Pub # 20090094236) and in view of Frachtenberg (U.S Pub # 20030030575) and in further view of Kaku (U.S Pub # 20070067157) and Goo (U.S Pat # 8965849).
With regards to claim 6, Renkes does not disclose however Goo discloses:
wherein the indexing structure is maintained by a log message concentrator system ([Col. 5 lines 54-64] the transaction log may, in some embodiments, actually include multiple transaction logs distributed among the plurality of replicas).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Renkes, Frachtenberg and Kaku by the system of Goo to concentrate log data.
	One of ordinary skill in the art would have been motivated to make this modification in order to compact sequential data (Goo [Col. 5 lines 1-6]).
s 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Renkes (U.S Pub # 20090094236) and in view of Frachtenberg (U.S Pub # 20030030575) and in further view of Kaku (U.S Pub # 20070067157) and Itoh (U.S Pub # 20190130902).
With regards to claim 8, Renkes does not disclose however Itoh discloses:
wherein the determining and merging are repeated for two or more of the set of strings, starting with N-grams having a longest length maintained by the indexing structure, and continuing with N-grams having shorter lengths with corresponding indexes not already merged with an index of an N-gram having the longest length (Fig. 4 [0042] selecting the next new token of the longest among unprocessed tokens to be merged).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Renkes, Frachtenberg and Kaku by the system of Itoh to merge from the longest n-gram to the smallest.
	One of ordinary skill in the art would have been motivated to make this modification in order to merge a plurality of target tokens in an initial vocabulary (Itoh [0004]).
	Claims 17 and 20 correspond to claim 8 and are rejected accordingly.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Renkes (U.S Pub # 20090094236) and in view of Frachtenberg (U.S Pub # 20030030575) and in further view of Kaku (U.S Pub # 20070067157) and Bradford (U.S Pub # 20150309984).

wherein the data structures comprise a set of two or more hash tables each comprising N-grams for a value of N whose indexes have a size that exceeds the threshold size value ([0063, 0068] Once a crowd-sourced language model developed according to an implementation of the technology reaches a threshold level of size, stability, and utility for accurate next word prediction in the language, the language model can be treated as substantially complete or equivalent to a language model developed according to conventional approaches. Where a language model may comprise of hash tables for an initial word list including n-grams).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Renkes, Frachtenberg and Kaku by the system of Bradford to store n-grams into a hash table.
	One of ordinary skill in the art would have been motivated to make this modification in order to supply a lexicon of textual objects that can be generated by the system (Bradford [0002]).
	With regards to claim 14, Renkes further discloses:
whose indexes have a size in a first range and a second one of the two or more sets of tables comprising N-grams whose indexes have a size in a second range ([0036] threshold sizes for both of the delta indexes), and further comprising performing the determining and merging in parallel for the first string from one of the first set of hash tables and at least a third string from one of the second set of tables ([0059] During a merge operation, the search engine 108 may send any user requests in parallel to the 
Bradford discloses:
wherein selecting the set of strings comprises scanning the extracted N-grams to create two or more sets of hash tables, each set of hash tables comprising a hash table for N-grams for different values of N, a first one of the two or more sets of hash tables comprising N-grams ([0068] hash map of n-grams).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the indexing system of Renkes, Frachtenberg and Kaku by the system of Bradford to store n-grams into a hash table.
	One of ordinary skill in the art would have been motivated to make this modification in order to supply a lexicon of textual objects that can be generated by the system (Bradford [0002]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Renkes (U.S Pub # 20090094236) and in view of Frachtenberg (U.S Pub # 20030030575) and in further view of Kaku (U.S Pub # 20070067157), Bradford (U.S Pub # 20150309984) and Hsu (U.S Pub # 20180199054).
With regards to claim 11, Renkes further discloses:
initializing an indexing merging array; identifying a set of substrings of the first string; for each of the identified set of substrings, determining whether ([0051] the main index to be used for merging is generated from structured data in relational tables. The main index 106 may be a combination of column indexes for each key attribute):

if the indexing merging array is not empty, adding the first string to the index merging array, merging indexes for the substrings in the index merging array with the index for the first string to form the merged index, adding the first string and the substrings in the index merging array to a new hash table for merged indexes, and releasing storage resources associated with the indexes of the first string and the substrings in the index merging array ([0062] As another example, a delta merge may include writing new rows at appropriate places in the main index 106 and deleting any invalidated, old rows of the main index 106. To minimize the size of the main index 106, a solution may be to rebuild the main index 106 from scratch. In some implementations, row identifiers may be reused for new rows, which may refill gaps and obviate a need for an index rebuild).
	Hsu discloses:
(i) a size of the index corresponding to that substring is greater than zero ([0040] candidate index exists); and 
(ii) a size of the index corresponding to that substring divided by a size of the index corresponding to the first string minus one ([0042] If there are N candidates in the candidates list, the index mapping can contain N+N(N-1)/2 entries, where first N entries contain indices for one candidate only and another N(N-1)/2 entries contain indices for 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the n-gram system of Renkes, Frachtenberg, Kaku and Bradford by the merge system of Hsu to merge indexes of certain elements.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine merge candidates to the main index (Hsu [0034]).
	With regards to claim 12, Renkes further discloses:
initializing a new index merging array; identifying a set of substrings of the third string; for each of the identified set of substrings, determining whether ([0051] the main index to be used for merging is generated from structured data in relational tables. The main index 106 may be a combination of column indexes for each key attribute):
for each substring for which (i) and (ii) is true, adding that substring to the new index merging array and removing that substring from the hash table comprising N-grams for the length of that substring ([0061] inserting the new rows while deleting the row from the previous index); and 
if the new indexing merging array is not empty, adding the third string to the new index merging array, merging indexes for the substrings in the new index merging array with the index for the third string to form another merged index, adding the third string and the substrings in the new index merging array to the new hash table for merged indexes, and releasing storage resources associated with the indexes of the third string and the substrings in the new index merging array ([0062] As another example, a delta 
Hsu discloses:
(i) a size of the index corresponding to that substring is greater than zero (Hsu 20180199054 [0040] candidate index exists); and 
(ii) a size of the index corresponding to that substring divided by a size of the index corresponding to the third string minus one exceeds a designated threshold merging value associated with the length of that substring ([0042] If there are N candidates in the candidates list, the index mapping can contain N+N(N-1)/2 entries, where first N entries contain indices for one candidate only and another N(N-1)/2 entries contain indices for arbitrary two-combinations of the N candidates).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the n-gram system of Renkes, Frachtenberg, Kaku and Bradford by the merge system of Hsu to merge indexes of certain elements.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine merge candidates to the main index (Hsu [0034]).
	With regards to claim 13, Renkes further discloses:
initializing an index merging array; identifying a first substring comprising a beginning portion of the first string and a second substring comprising an ending portion 
if the first value is greater than the second value and another threshold merging value associated with the length of the first substring, adding the first string and the first substring to the index merging array, removing the first substring from the hash table comprising N-grams for the length of the first substring, and releasing storage resources associated with the indexes of the first string and the first substring in the index merging array ([0061] inserting the new rows while deleting the row from the previous index); 
if the second value is greater than the first value and a threshold merging value associated with the length of the second substring, adding the first string and the second substring to the index merging array, removing the second substring from the hash table comprising N-grams for the length of the second substring, and releasing storage resources associated with the indexes of the first string and the second substring in the index merging array ([0062] As another example, a delta merge may include writing new rows at appropriate places in the main index 106 and deleting any invalidated, old rows of the main index 106. To minimize the size of the main index 106, a solution may be to rebuild the main index 106 from scratch. In some implementations, row identifiers may be reused for new rows, which may refill gaps and obviate a need for an index rebuild).
	Hsu discloses:

determining whether a size of the index corresponding the second substring is greater than zero, and if so setting a second value equal to a ratio of the size of the index of the first string to a size of the index of the second substring ([0042] If there are N candidates in the candidates list, the index mapping can contain N+N(N-1)/2 entries, where first N entries contain indices for one candidate only and another N(N-1)/2 entries contain indices for arbitrary two-combinations of the N candidates).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the n-gram system of Renkes, Frachtenberg, Kaku and Bradford by the merge system of Hsu to merge indexes of certain elements.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine merge candidates to the main index (Hsu [0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166